PER CURIAM:
Defendant pleaded guilty to assault with a dangerous weapon and was sentenced to five years in prison. *225On this diréct appeal his sole assignment of error is that the trial court, in accepting his guilty plea, did not directly advise him of the maximum statutory penalty for his crime. As we said in State v. Brudos, 3 Or App 239, 240, 471 P2d 861, Sup Ct review denied (1970):
“Even if we assumed that there was any merit in defendant’s * * * assignment of error we could not consider it on direct appeal. The thrust of OES 138.050 is that after a plea of guilty the only question which may be considered on direct appeal is the nature of the sentence, that is, whether the punishment is excessive, cruel or unusual. State v. Shannon, 242 Or 404, 409 P2d 911 (1966); State v. Middleton, 2 Or App 70, 465 P2d 913 (1970); State v. Kabachenko, 2 Or App 202, 465 P2d 891 (1970). If the defendant thinks that he has any justifiable grounds for having his plea[s] of guilty set aside he must present those grounds within the procedural framework mandated by the legislature.”
Affirmed.